Cee lier Ors GED Teeuwen Pirs@4p3701 Peageliofl1

U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

 

 

3 The Silvio J, Mollo Building
AE PUP re ace. u One Saint Andrew's Plaza
tat Hh bakes Be$
i New York, New York 10007

 
   
 

Reh 202 | Apri 23, 2021
: &9,ORDERED:

BY ECF
fregy B . Donia
The Honorable George B. Daniels REP. ee

United States District Judge

Southern District of New York Rated
500 Pearl Street

New York, New York 10007

 

 

Re: United States v. Laurence F, Doud ITT, 19 Cr. 285 (GBD)
Dear Judge Daniels:

The Government writes to propose a briefing schedule concerning the defendant’s second
motion to dismiss, which was filed on April 23, 2021. (Dkt. Nos. 61-64.) The Government
respectfully requests that it be permitted to file its opposition on or before June 25, 2021. The
defendant, through counsel, does not object to this schedule, and has requested that he be
permitted to file a reply brief by July 5, 2021.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney

By: /s/
Nicolas Roos
Alexandra Rothman
Assistant United States Attorneys
(212) 637-2580 / -2421

 

cc: Defense counsel (via ECF)
